t c memo united_states tax_court whitman ransom maged f riad tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date sander b ross for petitioner robert s goodman and matthew n tobias for participant arthur m handler lydia a branche for respondent memorandum findings_of_fact and opinion haines judge this case is a partnership proceeding subject_to the unified_audit and litigation procedures of the tax equity fiscal responsibility act of tefra publaw_97_ sec_402 96_stat_628 respondent issued a notice of final_partnership_administrative_adjustment fpaa to maged f riad as tax_matters_partner for whitman ransom w r determining adjustments to w r’s form_1065 u s partnership return of income partnership return for a timely petition for a readjustment of the partnership items for was filed pursuant to sec_6226 the issues for decision are whether w r may deduct as guaranteed payments adjustments made to eliminate the negative capital_account balances of individual partners who had withdrawn from w r and whether arthur m handler handler was a partner in w r during findings_of_fact the parties submitted this case fully stipulated pursuant to rule the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference we find the stipulated facts accordingly w r was established in under the laws of new york as a general_partnership engaged in the practice of law from through w r had its principal_place_of_business in new york new york from through maged f riad was the tax_matters_partner of w r all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar w r’s partnership_agreement classified partners as either equity partners who shared in w r’s profits and losses on the basis of their partnership interests or contract partners whose compensation was based upon agreement handler donald parson parson richard tilton tilton and elliot hahn hahn were equity partners james sargent sargent had been an equity partner until date he continued as a contract partner until w r ceased doing business in the partnership_agreement was amended as of date the amendment to provide for the liquidation and dissolution of w r commencing date the amendment provided in sec_22 as the affairs of the partnership are wound up and its debts paid and other obligations including obligations to partners discharged or provided for and the partners’ capital including voluntary capital and interest has been returned to them any net balance remaining in the hands of the liquidating partners shall be distributed to the persons who are partners on the date of dissolution pro_rata in accordance with their points in the partnership set forth on schedule a to the agreement certain of the former partners of w r and members of another law firm breed abbott morgan formed a new partnership whitman breed abbott morgan wbam effective november michael allen allen and david morse morse were contract partners under the partnership_agreement handler parson tilton and hahn are listed on schedule a with points attributed to them sargent is not listed on schedule a handler parson tilton hahn and sargent did not become partners in wbam the withdrawing partners the amendment to the w r partnership_agreement authorized the w r executive committee to negotiate severance agreements with any partner who did not become a partner in wbam the only severance agreements stipulated in the record in this case were those for parson and handler sargent’s date agreement is also in the record there are no severance agreements or other documentation stipulated into the record for hahn or tilton parson’s agreement parson agreement dated date provided inter alia that he would have no further interest in w r after date that he was to be repaid his capital_account balance in excess of any capital loans plus interest that his capital loans would be paid from the remainder of his capital_contribution and that in lieu of all rights to liquidating distributions for assets he was to be paid dollar_figure all payments to him were to be completed on or before date parson’s severance agreement also stated in part this agreement contains all of the rights and obligations of the parties hereto and its execution by the said parties shall constitute a full and complete release each of the other of any and all claims which either party or his legal representatives and assigns may now have or in the future might have with respect to parson’s interest in the firm handler withdrew as a partner as of date and negotiated a severance agreement handler’s agreement handler agreement dated date stated in part dollar_figure which represents the unpaid balance of my contributed whitman ransom capital in excess of my dollar_figure outstanding capital loan due to chemical bank plus all accrued and unpaid interest on my contributed capital since the date interest was last paid to me will be paid to me on or before date whitman ransom will assume and pay my capital loan to chemical bank as it comes due and whitman ransom hereby indemnifies and holds me harmless from any claim of chemical bank with regard to my capital loan in addition on or before date whitman ransom will deliver to me an unconditional release and discharge by chemical bank all sums which i have previously drawn from whitman ransom including without limitation all amounts distributed to me in respect of operations of whitman ransom will be retained by me i will have no further claims against whitman ransom in respect of operations any proceeds of the liquidation of whitman ransom or otherwise and whitman ransom will have no claims against me in respect of any matters simultaneously with the delivery of the whitman ransom check and the release from chemical bank referred to in the first paragraph we will exchange general releases excepting only the whitman ransom indemnity against any chemical bank claim set forth in paragraph of this letter handler did not receive any payments or distributions from w r other than those provided in the handler agreement on date w r also executed a separate agreement releasing handler from any further liabilities w r sent handler a form_1065 schedule_k-1 partner’s share of income credits deductions etc for and but not for handler filed form_8082 notice of inconsistent treatment or amended_return disputing the allocation for both years claiming he was no longer a partner in w r sargent on date pursuant to a written_agreement sargent’s agreement withdrew as an equity partner but continued on as a contract partner sargent was to be repaid his capital_account balance of dollar_figure in annual installments of dollar_figure commencing date and was also to receive income_for_life on a graduated scale not tied to profits and a death_benefit an appendix attached at the end of this opinion summarizes the capital accounts as calculated for and by w r for each of the withdrawing partners according to the calculations by w r sargent was paid all sums due to him in the calculations of capital accounts by w r also establish that in tilton consistent with handler was repaid the portion of his contributed capital that was in excess of his capital loans and his capital loans were paid off from his remaining contributed capital w r’s calculations also establish that hahn had made no capital contributions which would require repayment the calculations by w r also show that no income was allocated to any of the withdrawing partners in on the basis of those calculations by w r as of date each withdrawing partner had the following deficit balance in his capital_account partner parson handler hahn sargent tilton capital_account balance dollar_figure big_number big_number big_number big_number the total deficit came to dollar_figure on its partnership return w r elected the cash_method_of_accounting for tax purposes the partnership return’s schedule m-2 analysis of partners’ capital accounts reported that each withdrawing partner contributed capital equal to the amount of the withdrawing partner’s negative capital_account balance resulting in total capital contributed of dollar_figure the amount reported as capital contributed in for each withdrawing partner zeroed out each withdrawing partner’s negative capital_account balance w r reported on its partnership return total income of dollar_figure and claimed a deduction of dollar_figure as guaranteed payments to partners w r issued to each withdrawing partner a the dollar_figure difference between the capital_account balances shown on the chart attached and that claimed on schedule m-2 will be attributed to rounding in addition to bringing the negative capital accounts of the withdrawing partners to zero which made up dollar_figure of the claimed guaranteed payments w r actually paid allen dollar_figure for services rendered and dollar_figure to morse for his services with regard to the termination and liquidation of w r’s retirement plans the payments to allen and morse have been conceded by continued schedule_k-1 allocating to each withdrawing partner an amount classified as a guaranteed_payment equal to the deficit capital_account ie parson was allocated dollar_figure handler dollar_figure sargent dollar_figure tilton dollar_figure and hahn dollar_figure on date respondent issued an fpaa for to maged f riad as tax_matters_partner for w r respondent disallowed the deduction for guaranteed payments determining w r failed to substantiate that guaranteed payments were incurred or paid in or that the amounts were deductible as ordinary and necessary expenses under sec_162 in the alternative respondent determined that hahn handler parson sargent and tilton received taxable guaranteed payments in consistent with the treatment accorded in the partnership return on date petitioner filed with the court a petition_for_readjustment of partnership items under code sec_6226 praying that the court determine that petitioner filed a partnership return for which correctly and accurately continued respondent to be guaranteed payments the dollar_figure difference between the calculated capital_account and the amount deducted will be attributed to rounding handler reported a dollar_figure long-term_capital_gain on schedule d capital_gains_and_losses in his federal tax_return as liquidation of p’ship interest and paid the applicable tax his calculation of the deficit in his capital_account differed from w r’s the treatment of the transaction by other withdrawing partners is not in the record treated the items at issue and allow as deductions from the partnership taxable_income each and every payment allocated from income to the withdrawing partners as reasonable and appropriate payment properly allocated from the partnership income and taxable to these respective partners a copy of the fpaa in the instant case was sent to handler on date handler filed a petition for redetermination with the court challenging the fpaa on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that respondent did not issue a notice_of_deficiency to handler for on date we issued an order granting respondent’s motion but noted that handler’s remedy was to file a motion for leave to file a notice of election to participate and submit a notice of election to participate in the instant case pursuant to rule on date the court granted handler leave to file his notice of election to participate which sets forth handler’s contention that he was not a partner in w r during opinion this tefra proceeding was brought by the tax_matters_partner of the law firm congress promulgated the tefra partnership unified_audit and litigation provisions of sec_6221 through intending to simplify and streamline the audit litigation and assessment procedures with respect to partnerships and their partners these provisions centralized the tax treatment of partnership items and resulted in equal treatment for partners through the uniform adjustment of each partner’s tax_liability in a single proceeding 177_f3d_119 2d cir affg tcmemo_1997_535 123_tc_64 once an action for readjustment of partnership items is commenced by either the tax_matters_partner or a notice_partner any partner with an interest in the outcome of that action may participate in it sec_6226 and d rule pursuant to sec_6221 the tax treatment of any partnership_item is determined at the partnership level a partnership_item is any item which must be taken into account for the partnership’s taxable_year to the extent that regulations prescribe it as an item more appropriately determined at the partnership level than at the partner level sec_6231 the regulations provide further that a partnership_item not only includes those items expressly listed in the regulations but also includes the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301_6231_a_3_-1 proced admin regs the determination of a guaranteed_payment is a partnership_item sec_301_6231_a_3_-1 proced admin regs handler’s claim that he was not a partner in w r during is a partnership_item because it could affect the allocation of partnership items to the other partners 118_tc_541 petitioner bears the burden of establishing that payments in liquidation of the withdrawing partners’ interest in w r were paid_or_incurred in which resulted in deductible guaranteed payments see rule a 290_us_111 i-tech r d ltd pship v commissioner tcmemo_2001_ affd sub nom 335_f3d_345 4th cir the burden_of_proof or the effect of failure of proof does not change because the case is submitted under rule see rule b 95_tc_82 affd 943_f2d_22 8th cir petitioner claims the allocation of income to zero out the negative capital accounts of the withdrawing partners resulted in guaranteed payments which are deductible by the partnership pursuant to sec_736 respondent claims that the allocation of income could not result in guaranteed payments because there was no proof that payment had been incurred or paid in or that if payments had been incurred or paid they were deductible as ordinary or necessary expenses pursuant to petitioner and handler do not argue that sec_7491 applies to shift the burden_of_proof to respondent sec_162 alternatively respondent determined that each of the withdrawing partners received taxable guaranteed payments in accordance with the partnership return filed by w r sec_736 applies to payments made in liquidation of the withdrawing partners’ interests the phrase liquidation_of_a_partner’s_interest means the termination of a partner’s entire_interest in a partnership by means of a distribution or a series of distributions to the partner by the partnership a series of distributions will come within the meaning of this term whether they are made in one year or in more than one year where a partner’s interest is to be liquidated by a series of distributions the interest will not be considered as liquidated until the final distribution has been made sec_1_761-1 income_tax regs the severance agreements signed by parson in and by handler in establish that each had withdrawn as members of sec_736 provides in relevant part sec_736 payments to a retiring_partner or a deceased partner’s successor_in_interest a payments considered as distributive_share or guaranteed_payment --payments made in liquidation of the interest of a retiring_partner or a deceased partner shall except as provided in subsection b be considered-- as a distributive_share to the recipient of partnership income if the amount thereof is determined with regard to the income of the partnership or as a guaranteed_payment described in sec_707 if the amount thereof is determined without regard to the income of the partnership w r by the end of each severance agreement required w r to repay to the withdrawing partner the capital contributed by the withdrawing partner net of capital loans the capital loans of the withdrawing partner were then paid with the balance of the capital contributed and in handler’s case w r obtained handler’s release from the bank that lent handler the money both severance agreements contained mutual releases from any further liabilities and claims for services including a release by the withdrawing partner of any right to claim assets on liquidation neither withdrawing partner was entitled to income from the partnership for any year after because each released w r from any further claims the accountings prepared by w r establish that all moneys due from w r to parson and handler had been completely paid_by the end of as a result no income was allocated to parson or handler in sargent was not an equity partner but was still owed dollar_figure as of date for capital he had contributed to w r according to the capital accounts calculated by w r all moneys due him were paid in he had no right to income as a contract partner and was not listed in the partnership_agreement to share any distributions upon liquidation tilton’s and hahn’s severance agreements are not in the record we infer from the stipulations and documents before us that they were treated in the same manner as parson’s and handler’s the capital accounts calculated by w r bear this out tilton was repaid his contributed capital net of capital loans in his capital loans were paid_by the balance of the capital not distributed to him and he had no income allocated to him in hahn had made no capital contributions to w r which would have had to be repaid and had no income allocated to him in we find the withdrawing partners withdrew as members of w r by the end of and were no longer partners the withdrawing partners’ partnership interests had been completely liquidated prior to the withdrawing partners had released w r from any further claims prior to and w r had released the withdrawing partners from any further claims prior to as a consequence there were no payments in by w r to the withdrawing partners in liquidation of their interests further we find that none of the withdrawing partners including handler were partners in because we have found there were no payments in to the withdrawing partners in liquidation of their interests pursuant to sec_736 we hold that no guaranteed payments to the withdrawing partners were made we have considered all of the parties’ contentions arguments and requests that are not discussed herein and we respondent has conceded that the payments of dollar_figure to allen and dollar_figure to morse were guaranteed payments for services rendered conclude that they are without merit or irrelevant to reflect the foregoing decision will be entered under rule appendix balance as of permanent capital1 temporary capital2 parson dollar_figure big_number handler hahn dollar_figure big_number --- dollar_figure sargent dollar_figure big_number tilton dollar_figure big_number undistributed_earnings draw sec_3 payments for partner sec_4 loan interest principal retirement_plan capital withdrawal payment loan repayment distributions draws payments for partners loan interest principal retirement_plan capital repayment assumption of loan payments for partners big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- big_number big_number --- --- big_number --- --- --- --- big_number big_number big_number --- --- --- big_number big_number --- --- --- --- --- --- --- --- --- --- --- --- --- --- big_number --- --- big_number --- --- --- big_number big_number --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- k-1 allocation - k-1 allocation - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number capital_account balance big_number big_number big_number big_number big_number the partner’s contribution to the capital of the firm this account was credited or charged with the partner’s share of w r’s profit or loss after closing out the nominal accounts ie draws payments for partners retirement_plan contributions the balance was available for withdrawal by the partner advances to the partners the agreement characterizes draws as advances against the current year’s distributable_net_income items for a partner’s personal benefit such as health life and disability insurance premiums personal telephone calls postage photocopies personal travel professional subscriptions we note that the stipulated capital_account balance of dollar_figure is not the calculated amount of dollar_figure from the table we assume this difference of dollar_figure is due to an extra charge to parson’s retirement_plan we note that the stipulated capital_account balance of dollar_figure varies from the actual calculated amount of dollar_figure the parties do not explain this difference we note that the stipulated capital_account balance of dollar_figure varies from the actual calculated amount of dollar_figure the parties do not explain this difference
